IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1049
                               Filed July 5, 2018


PETER KELLY LONG,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Thomas J. Bice,

Judge.



      Peter Long appeals following the dismissal of his second application for

postconviction relief. AFFIRMED.




      Shawn Smith of The Smith Law Firm, PC, Ames, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee State.




      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                         2


DOYLE, Judge.

      Peter Long was convicted of third-degree sexual abuse in 2011. Because

he had two 1996 convictions for lascivious acts with a child, he was sentenced to

life in prison without the possibility of parole. See Iowa Code § 902.14 (2009)

(providing an enhanced penalty for second or subsequent offenders).              Our

supreme court affirmed on direct appeal. State v. Long, 814 N.W.2d 572, 584

(Iowa 2012).

      Long filed his first application for postconviction relief (PCR) in 2012. After

the PCR court denied his application, Long appealed. This court affirmed. Long

v. State, No. 15-1231, 2017 WL 514400, at *1 (Iowa Ct. App. Feb. 8, 2017).

      In April 2017, Long filed a second PCR application. The State moved to

dismiss the application, arguing it was untimely under Iowa Code section 822.3

(2017) (requiring PCR claims be brought within three years of the date the writ of

procedendo issued following a direct appeal of a conviction) and that his claims

were waived under Iowa Code section 822.8 (requiring applicants to raise all

grounds available for relief in the original, supplemental, or amended PCR

application). Because Long’s claims were brought more than three years after

procedendo issued following Long’s direct appeal and the facts underlying the

claims raised in his second PCR application were known or knowable during the

limitations period, the PCR court found Long’s claims were barred by section 822.3

and granted the State’s motion to dismiss. Because we find no error in the PCR

court’s assessment, see Castro v. State, 795 N.W.2d 789, 792 (Iowa 2011) (stating

summary dismissals of PCR applications are reviewed for errors at law), we affirm

the dismissal of Long’s second PCR application as untimely.
                                          3


       On appeal, Long also alleges his sentence is illegal. Although this claim

was not asserted below, a challenge to an illegal sentence may be asserted at any

time. See State v. Bruegger, 773 N.W.2d 862, 869 (Iowa 2009). Long argues his

sentence is illegal because his prior convictions do not qualify as predicate felonies

that trigger the enhanced penalties under Iowa Code section 902.14. (2009), citing

State v. Oliver, 812 N.W.2d 636, 639 (Iowa 2012). This claim was raised and

decided in Long’s appeal of his first PCR action. See Long, 2017 WL 514400, at

*5. Our prior ruling affirming his sentence on the same grounds is final and cannot

be revisited. See Snyder v. State, 262 N.W.2d 574, 578 (Iowa 1978).

       Because no grounds exist for granting PCR, we affirm.

       AFFIRMED.